           Case 2:20-cv-00130-JCM-VCF Document 47 Filed 08/27/20 Page 1 of 1




1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                    ***
      MICHAEL CAPLAN, individually and on
4     behalf of all others similarly situated,
5                         Plaintiff,                    2:20-cv-00130-JCM-VCF
                                                        ORDER
6     vs.
      BUDGET VAN LINES INC., a New York
7
      company,
8                         Defendant.
9          Before the court are the Motion For Leave To Withdraw As Counsel Of Record (ECF No. 40) and
10   Motion To Extend Deadline For Defendant To Respond To Plaintiff’s Complaint (ECF No. 41).
11         The parties have reached a settlement in this matter (ECF No. 45).
12         Accordingly,
13         IT IS HEREBY ORDERED that the Motion For Leave To Withdraw As Counsel Of Record (ECF
14   No. 40) and Motion To Extend Deadline For Defendant To Respond To Plaintiff’s Complaint (ECF No.
15   41) are DENIED without prejudice.
16

17         DATED this 27th day of August, 2020.
18                                                            _________________________
                                                              CAM FERENBACH
19                                                            UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
